FILED
                             NOT FOR PUBLICATION                            APR 16 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAMES RANDY ALLEN,                               No. 07-35860

               Petitioner - Appellant,           D.C. No. CV-05-00436-MO

  v.
                                                 MEMORANDUM *
BRIAN BELLEQUE,

               Respondent - Appellee.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael W. Mosman, District Judge, Presiding

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Oregon state prisoner James Randy Allen appeals from the district court’s

judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

pursuant to 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         Allen contends that the Oregon Board of Parole and Post-Prison Supervision

violated the ex post facto clause of the United States Constitution when, in 2003, it

retroactively applied Or. Rev. Stat. § 163.115(5)(c) to (e) (1999) to set a parole

hearing for Allen, to be held after he serves the 25-year mandatory minimum

sentence under § 163.115(5)(b). Specifically, Allen contends that at the time of his

offense and sentencing, the sentence for murder under Oregon law was a

determinate term of 25 years to be followed by lifetime post-prison supervision.

This claim fails because, under Oregon law, the sentence for murder at the time of

Allen’s offense was an indeterminate life sentence with a 25-year mandatory

minimum. See State v. Francis, 962 P.2d 45, 47 (Or. App. 1998) (holding that

1995 amendments to § 163.115(5)(a) had the effect of reinstating the indeterminate

life sentence for murder); see also State v. Haynes, 7 P.3d 623, 624 (Or. App.

2000).

         To the extent Allen challenges the Oregon courts’ interpretation of Oregon

state law, such a claim is not cognizable on federal habeas review. See, e.g.,

Middleton v. Cupp, 768 F.2d 1083, 1085 (9th Cir. 1985).

         Because Allen was not disadvantaged by the application of the 1999

amendments, see Miller v. Florida, 482 U.S. 423, 430 (1987), the Oregon Court of

Appeals’ decision denying his ex post facto claim was not contrary to, or an


                                           2                                     07-35860
unreasonable application of, clearly established Supreme Court precedent. See 28

U.S.C. § 2254(d)(1).

.     AFFIRMED.




                                        3                                  07-35860